DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
conducting element(s) in claims 58, 64, 70, and 71, which includes a conducting pin.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 52-53, 55-57, 61-63, and 65-69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ivri (US 6,205,999) in view of Borgschulte (US 2008/0308096).
Regarding claim 52, Ivri discloses an aerosol generator comprising: 
	a vibratable member (40) having apertures therein (Column 9, lines 11-13); 
	a piezo element (26); a support washer (44) (Examiner interprets element 44 as a washer, as it has a shape similar to a cone washer) defining a central through hole (46), the piezo element (26) being mounted to a first surface (supply side surface) of the support washer (44) (Column 8, line 66-Column 9, line 2); a first seal element (56) contacting the first surface (supply side surface) of the support washer (44) between the vibratable member (40) and the piezo element (26) (Figure 3, The seal element contacts the first surface of the support washer on a point radially between the vibratable member and the piezo element).
	Ivri fails to disclose the vibratable member being mounted to the first surface of the support washer.

	It would have been obvious to one having ordinary skill in the art at the time of invention to modify Ivri with the disclosures of Borgschulte, placing the vibratable member of Ivri on the first surface (supply side surface) of the support washer (44), in order to provide for a desired oscillating characteristic of the oscillating structure of the device, as disclosed by Borgschulte (Paragraph 27, lines 6-10).  
Regarding claim 53, Ivri in view of Borgschulte discloses the aerosol generator of claim 52, wherein a diameter of a radially outer surface of the vibratable member (40) is smaller than a diameter of a radially inner surface of the piezo element (26) (Figure 3).
Regarding claim 55, Ivri in view of Borgschulte discloses the aerosol generator of claim 52, wherein the support washer (44) is radially larger than the piezo element (26) (Figure 3).
Regarding claim 56, Ivri in view of Borgschulte discloses the aerosol generator of claim 52, wherein a majority of the vibratable member (40) spans the central through hole (46) (Figure 3).
Regarding claim 57, Ivri in view of Borgschulte discloses the aerosol generator of claim 52, wherein the vibratable member (40) is dome-shaped (Figure 3).
Regarding claim 60, Ivri discloses an aerosol generator comprising: 
	a dome-shaped vibratable member (40) (Figure 3) having apertures therein (Column 9, lines 11-13); 
	a piezo element (26); 
	a support washer (44) (Examiner interprets element 44 as a washer, as it has a shape similar to a cone washer) defining a central through hole (46), the piezo element 
	a first seal element (56) contacting the first surface (supply side surface) of the support washer (44) between the vibratable member (40) and the piezo element (26) (Figure 3, The seal element contacts the first surface of the support washer on a point radially between the vibratable member and the piezo element);
	and a second seal element (54) contacting a second surface (discharge side surface) of the support washer (Figure 3), the second surface (discharge side surface) being opposite the first surface (The outer discharge side surface is opposite the inner supply side surface of the washer).
	Ivri fails to disclose the vibratable member being mounted to the first surface of the support washer.
	Borgschulte discloses a generator that includes a vibratable member (33) mounted to a first surface (supply side surface) of a support washer (31) (Figure 3b), as an alternative to the support washer (31) being mounted to the second side (discharge side) of the support washer (31) (Figure 3b) (Paragraph 27).
	It would have been obvious to one having ordinary skill in the art at the time of invention to modify Ivri with the disclosures of Borgschulte, placing the vibratable member of Ivri on the first surface (supply side surface) of the support washer (44), in order to provide for a desired oscillating characteristic of the oscillating structure of the device, as disclosed by Borgschulte (Paragraph 27, lines 6-10).  
Regarding claim 61, Ivri in view of Borgschulte discloses the aerosol generator of claim 60, wherein a diameter of a radially outer surface of the vibratable member (40) is smaller than a diameter of a radially inner surface of the piezo element (26) (Figure 3).
Regarding claim 62, Ivri in view of Borgschulte discloses the aerosol generator of claim 60, wherein the support washer (44) is radially larger than the piezo element (26) (Figure 3).
Regarding claim 63, Ivri in view of Borgschulte discloses the aerosol generator of claim 60, wherein a majority of the vibratable member (40) spans the central through hole (46) (Figure 3).
Regarding claim 65, Ivri discloses an aerosol generator comprising: 
	a vibratable member (40) (Figure 3) having apertures therein (Column 9, lines 11-13); 
	a piezo element (26); 
	a support washer (44) (Examiner interprets element 44 as a washer, as it has a shape similar to a cone washer) defining a central through hole (46), the piezo element (26) being mounted to a first surface (supply side surface) of the support washer (44) (Column 8, line 66-Column 9, line 2); 
	a first seal element (56) contacting the first surface (supply side surface) of the support washer (44) (Figure 3);
	a second seal element (54) contacting a second surface (discharge side surface) of the support washer (Figure 3), the second surface (discharge side surface) being opposite the first surface (The outer discharge side surface is opposite the inner supply side surface of the washer),
	wherein the first seal element (56) includes a radially inner diameter smaller than a radially inner diameter of the second seal element (54) (Figure 3).
	Ivri fails to disclose the vibratable member being mounted to the first surface of the support washer.
	Borgschulte discloses a generator that includes a vibratable member (33) mounted to a first surface (supply side surface) of a support washer (31) (Figure 3b), as 
	It would have been obvious to one having ordinary skill in the art at the time of invention to modify Ivri with the disclosures of Borgschulte, placing the vibratable member of Ivri on the first surface (supply side surface) of the support washer (44), in order to provide for a desired oscillating characteristic of the oscillating structure of the device, as disclosed by Borgschulte (Paragraph 27, lines 6-10).  
Regarding claim 66, Ivri in view of Borgschulte discloses the aerosol generator of claim 65, wherein a diameter of a radially outer surface of the vibratable member (40) is smaller than a diameter of a radially inner surface of the piezo element (26) (Figure 3).
Regarding claim 67, Ivri in view of Borgschulte discloses the aerosol generator of claim 65, wherein the support washer (44) is radially larger than the piezo element (26) (Figure 3).
Regarding claim 68, Ivri in view of Borgschulte discloses the aerosol generator of claim 65, wherein the second seal element (54) is an o-ring (Column 10, line 15, Element 54 is an elastic ring; The element is shaped in an “o”).
Regarding claim 69, Ivri in view of Borgschulte discloses the aerosol generator of claim 65, wherein the vibratable member (40) is dome-shaped (Figure 3).
Claims 52, 54-55, 58-60, 62, 64-65, 67, and 70-71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haveri (US 6,539,937) in view of Ivri (US 6,205,999) and Borgschulte (US 2008/0308096).
Regarding claim 52, Haveri discloses an aerosol generator comprising: 
		a vibratable member (27) having apertures (28) therein (Figure 2a); 
		a piezo element (29); 

	However, Haveri fails to disclose the vibratable member being mounted to a first surface of the support washer and a first seal element contacting the first surface of the support washer between the vibratable member and the piezo element.
	Ivri discloses a nebulizer that includes a first seal element (56) contacting a first surface (supply side surface) of a support element (44) between a vibratable member (40) and a piezo element (26).
	It would have been obvious to one having ordinary skill in the invention to modify Haveri with the disclosures of Ivri, providing a first seal element (Ivri, 56) contacting the first surface (supply side surface) of the support washer (Haveri, 25) (Ivri, Figure 3) between the vibratable member (Haveri, 27) and the piezo element (Haveri, 29), in order to provide for protection of the piezo member from liquid, as disclosed by Ivri (Column 10, lines 17-21).
	Borgschulte discloses a generator that includes a vibratable member (33) mounted to a first surface (supply side surface) of a support washer (31) (Figure 3b), as an alternative to the support washer (31) being mounted to the second side (discharge side) of the support washer (31) (Figure 3b) (Paragraph 27).
	It would have been obvious to one having ordinary skill in the art at the time of invention to modify Haveri in view of Ivri with the disclosures of Borgschulte, replacing the vibratable member of Haveri with a vibratable member (Borgschulte, 33) mounted to the first surface (supply side surface) of the support washer (Haveri, 25), in order to provide for a desired oscillating characteristic of the oscillating structure of the device, as disclosed by Borgschulte (Paragraph 27, lines 6-10).  
Regarding claim 54, Haveri in view of Ivri and Borgschulte discloses the aerosol generator of claim 52, further including a second seal element (24) contacting a second surface (discharge surface) of the support washer (25) (Column 6, lines 4-5), the second surface (discharge surface) being opposite the first surface (supply surface) (Figure 2a, The supply surface is the top surface, and the discharge surface is the bottom surface).
Regarding claim 55, Haveri in view of Ivri and Borgschulte discloses the aerosol generator of claim 52, wherein the support washer (25) is radially larger than the piezo element (29) Figure 2a).
Regarding claim 58, Haveri in view of Ivri and Borgschulte discloses the aerosol generator of claim 52, further including a pair of conducting elements (38, 39) electrically coupled to the piezo element (29) (Column 6, lines 58-61).
Regarding claim 59, Haveri in view of Ivri and Borgschulte discloses the aerosol generator of claim 58, wherein a first conducting element (38) of the pair of conducting elements (38, 39) is electrically coupled with a first surface of the piezo element (supply surface) and a second conducting element (39) of the pair of conducting elements is coupled with a second surface (discharge surface) of the piezo element (29) (Column 6, lines 58-61; The structure provides for the first conducting element to be electrically coupled with the supply surface, through its direct contact with the top surface of the piezo element; The second conducting element is electrically coupled with the second surface of the piezo element, through its contact with the conductive support plate; Voltage is supplied from the conducting element to the conductive plate, to the second surface of the piezo element).
Regarding claim 60, Haveri discloses an aerosol generator comprising: 
	a vibratable member (27) having apertures (28) therein (Figure 2a); 
	a piezo element (29); 

	a second seal element (35) contacting a second surface (discharge side surface) of the support washer (25), the second surface being opposite the first surface (Figure 2a). 
	However, Haveri fails to disclose the vibratable member being dome shaped, or mounted to a first surface of the support washer and a first seal element contacting the first surface of the support washer between the vibratable member and the piezo element.
	Ivri discloses a nebulizer that includes a first seal element (56) contacting a first surface (supply side surface) of a support element (44) between a vibratable member (40) and a piezo element (26).
	It would have been obvious to one having ordinary skill in the invention to modify Haveri with the disclosures of Ivri, providing a first seal element (Ivri, 56) contacting the first surface (supply side surface) of the support washer (Haveri, 25) (Ivri, Figure 3) between the vibratable member (Haveri, 27) and the piezo element (Haveri, 29), in order to provide for protection of the piezo member from liquid, as disclosed by Ivri (Column 10, lines 17-21).
	Borgschulte discloses a generator that includes a dome-shaped vibratable member (33) mounted to a first surface (supply side surface) of a support washer (31) (Figure 3b), as an alternative to the support washer (31) being mounted to the second side (discharge side) of the support washer (31) (Figure 3b) (Paragraph 27).
	It would have been obvious to one having ordinary skill in the art at the time of invention to modify Haveri in view of Ivri with the disclosures of Borgschulte, replacing the vibratable member of Haveri with a dome-shaped vibratable member (Borgschulte, 
Regarding claim 62, Haveri in view of Ivri and Borgschulte discloses the aerosol generator of claim 60, wherein the support washer (25) is radially larger than the piezo element (29) (Figure 2a).
Regarding claim 64, Haveri in view of Ivri and Borgschulte discloses the aerosol generator of claim 60, further including at least one conducting element (38, 39) electrically coupled to the piezo element (29) (Column 6, lines 58-61).
Regarding claim 65, Haveri discloses an aerosol generator comprising: 
	a vibratable member (27) having apertures (28) therein (Figure 2a); 
	a piezo element (29); 
	a support washer (25) defining a central through hole (26), the piezo element (29) being mounted to a first surface (supply side surface) of the support washer (25) (Figure 2a);
	a second seal element (35) contacting a second surface (discharge side surface) of the support washer (25), the second surface being opposite the first surface (Figure 2a). 
	However, Haveri fails to disclose the vibratable member being mounted to a first surface of the support washer, a first seal element contacting the first surface of the support washer, wherein the first seal element includes a radially inner diameter smaller than a radially inner diameter of the second seal element.
	Ivri discloses a nebulizer that includes a first seal element (56) contacting a first surface (supply side surface) of a support element (44), wherein the first seal element (56) includes a radially inner diameter smaller than a radially inner diameter of a second seal element (54) (Figure 3).

	Borgschulte discloses a generator that includes a vibratable member (33) mounted to a first surface (supply side surface) of a support washer (31) (Figure 3b), as an alternative to the support washer (31) being mounted to the second side (discharge side) of the support washer (31) (Figure 3b) (Paragraph 27).
	It would have been obvious to one having ordinary skill in the art at the time of invention to modify Haveri in view of Ivri with the disclosures of Borgschulte, replacing the vibratable member of Haveri with a vibratable member (Borgschulte, 33) mounted to the first surface (supply side surface) of the support washer (Haveri, 25), in order to provide for a desired oscillating characteristic of the oscillating structure of the device, as disclosed by Borgschulte (Paragraph 27, lines 6-10).  
Regarding claim 67, Haveri in view of Ivri and Borgschulte discloses the aerosol generator of claim 65, wherein the support washer (25) is radially larger than the piezo element (29) (Figure 2a).
Regarding claim 70, Haveri in view of Ivri and Borgschulte discloses the aerosol generator of claim 65, further including a pair of conducting elements (38, 39) electrically coupled to the piezo element (29) (Column 6, lines 58-61).
Regarding claim 71, Haveri in view of Ivri and Borgschulte discloses the aerosol generator of claim 70, wherein a first conducting element (38) of the pair of conducting elements (38, 39) is electrically coupled with a first surface of the piezo element (supply surface) and a second conducting element (39) of the pair of conducting elements is .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 52-54, 57-58, 60, 64-66, and 68-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 4, 7 and 8 of U.S. Patent No. 10,399,109. 
Regarding claim 52, the limitations are put forth in claims 1 and 4, and 10
Regarding claim 53, the limitations are put forth in claim 1 and 4
Regarding claim 54, the limitations are put forth in claims 1 and 4, and 10
Regarding claim 57, the limitations are put forth in claim 10
Regarding claim 58, the limitation is put forth in claim 1 and 4
Regarding claim 60, the limitations are put forth in claim 10
Regarding claim 64, the limitations are put forth in claims 10 and 13
Regarding claim 65, the limitations are put forth in claims 1, 4 and 5, and 10 and 11
Regarding claim 66, the limitations are put forth in claims 1, 4 and 5
Regarding claim 68, the limitations are put forth in claims 1, 4 and 5, and 10 and 11
Regarding claim 69, the limitations are put forth in claims 10 and 11
Regarding claim 70, the limitations are put forth in claim 1, 4, and 5

Claims 55, 59, 62, 67, and 71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 10, and 11 of U.S. Patent No. 10, 399,109 in view of Haveri. 
Regarding claim 55, the limitations are put forth in claims 1 and 4, and 10, but the claims fail to include the support washer being radially larger than the piezo element. Haveri discloses the support washer being radially larger than the piezo element (Figure 2a). It would have been obvious to one having ordinary skill in the art at the time of invention to modify the limitations of claims 1 and 4, and 10 to include the support washer being radially larger than the piezo element, in order to provide for adequate surface for support of the piezo element within the body of the device.
Regarding claim 59, the limitations are put forth in claims 1 and 4, but the claims fails to include one of the conducting elements being electrically coupled with a first surface of the piezo and a second conducting element being electrically coupled with a second surface of the piezo. Haveri discloses a first conducting element being coupled with a first surface of a piezo and a second conducting element being coupled with a second surface of the piezo (Column 6, lines 58-61). It would have been obvious to one having ordinary skill in the art at the time of invention to modify the limitations of claims 1 and 4 to include a first conducting element being coupled with a first surface of the piezo and a second conducting element being coupled with a second surface of the piezo, in order to provide for effective supply of voltage to the piezo for operation.
Regarding claim 62, the limitations are put forth in claim 10, but the claim fails to include the support washer being radially larger than the piezo element. Haveri discloses the support washer being radially larger than the piezo element (Figure 2a). It would have been obvious to 
Regarding claim 67, the limitations are put forth in claims 1, 4, 5, 10 and 11, but the claims fail to include the support washer being radially larger than the piezo element. Haveri discloses the support washer being radially larger than the piezo element (Figure 2a). It would have been obvious to one having ordinary skill in the art at the time of invention to modify the limitations of claims 1, 4, 5, 10 and 11 to include the support washer being radially larger than the piezo element, in order to provide for adequate surface for support of the piezo element within the body of the device.
Regarding claim 71, the limitations are put forth in claims 1, 4, and 5 but the claims fail to include one of the conducting elements being electrically coupled with a first surface of the piezo and a second conducting element being electrically coupled with a second surface of the piezo. Haveri discloses a first conducting element being coupled with a first surface of a piezo and a second conducting element being coupled with a second surface of the piezo (Column 6, lines 58-61). It would have been obvious to one having ordinary skill in the art at the time of invention to modify the limitations of claims 1, 4 and 5 to include a first conducting element being coupled with a first surface of the piezo and a second conducting element being coupled with a second surface of the piezo, in order to provide for effective supply of electricity to the piezo for operation.
Claims 56, 61 and 63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 10 of U.S. Patent No. 10,399,109 in view of Ivri. 
Regarding claim 56, the limitations are put forth in claims 1 and 4, and 10, but the claims fail to include a majority of the vibratable member spanning the central through hole. Ivri discloses a device including a majority of a vibratable member spanning a central through hole (Figure 3). It would have been obvious to one having ordinary skill in the art at the time of invention to modify the limitations of claims 1, 4 and 10 to include a majority of the vibratable member spanning the 
Regarding claim 61, the limitations are put forth by claim 10, but the claim fails to include a diameter of a radially outer surface of the vibratable member being smaller than a diameter of a radially inner surface of the piezo element. Ivri discloses a device including a diameter of a radially outer surface of the vibratable member being smaller than a diameter of a radially inner surface of the piezo element (Figure 3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify claim 10 to include a diameter of a radially outer surface of the vibratable member being smaller than a diameter of a radially inner surface of the piezo element, in order to provide space for sealing of the piezo element from transported fluid. 
Regarding claim 63, the limitations are put forth in claim 10, but the claim fails to include a majority of the vibratable member spanning the central through hole. Ivri discloses a device including a majority of a vibratable member spanning a central through hole (Figure 3). It would have been obvious to one having ordinary skill in the art at the time of invention to modify the limitations of claims 10 to include a majority of the vibratable member spanning the central through hole, as the structures were known at the time of invention, and the modification would have yielded predictable results, including effective dispersion of the fluid. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752